Hough J.
The plaintiff filed a motion in the Hannibal *431Probate Court for an order to compel the defendant, as administrator, to make an inventory of certain real estate, and to take the necessary steps to sell the.same for the payment of a certain judgment obtained by her against the defendant’s intestate, which had been allowed and classified, said real estate having been sold by said intestate in his life-time, subject to the lien of said judgment. The Probate Court overruled the motion, and on appeal to the Hannibal Common Pleas Court it was again overruled. If this motion could be treated as a part of the record without having been made so by a bill of exceptions, still there is nothing to show that the matters stated therein are true, as the testimony adduced at the hearing, if any, has not been preserved. Counsel for the plaintiff in error, state that the sufficiency of the motion was considered and passed on, as upon demurrer thereto. This may be so but it does not so appear in the record. As the grounds upon which the court acted do not appear, and as in such cases the presumption is in favor of the correctness of the judgment of the court below, the judgment must be affirmed. All concur. Aeeirmed. .